DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Specification

The abstract exceeds the size limits. The abstract should be generally limited within the range of 50 to 150 words in length. 

The disclosure is objected to because of the following informalities: 
-- CPU, PaaS, IaaS, VM IDs -- is abbreviated without providing full form at least on first use. Applicant is requested to provide the full form of all the abbreviations used in the specification at least on the first use.
Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,423,455 B2 (hereafter ‘455). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the claims of U. S. Patent No. 10,423,455 B2. See MPEP 804.  The side-by-side comparison below of claim 9 of the instant application and claim 1 of U. S. Patent No. 10,423,455 B2 clearly shows limitation by limitation matching between the two conflicting claims.  

Instant Invention
US Patent No. 10,423,455 B2 (‘455)
9. A system, comprising: one or more processors; memory in electronic communication with the one or more processors; and instructions stored in the memory, the instructions being executable by the one or more processors to:  40VIA eFILE401638-US-CNT
1. A system comprising: a processor and memory; and machine readable instructions stored in the memory, when executed by the processor, configure the processor to:
receive a request to deploy a virtual machine on a node from a plurality of nodes running a plurality of 


receive a predicted lifetime for the virtual machine;
determine that the predicted lifetime is within a predetermined range of an average lifetime of virtual machines running on a first node from the plurality of nodes;
receive an average lifetime of virtual machines running on each of the plurality of nodes;
identify an allocation policy for the first node including a preference that virtual machines on the first node have similar lifetimes; and
allocate the virtual machine to a first node of the plurality of nodes when a first policy of collocating virtual machines with similar lifetimes on a node is adopted and when the predicted lifetime is within a predetermined range of the average lifetime of virtual machines running on the first node; and
based on determining that the predicted lifetime is within the predetermined range of the average lifetime in accordance with the allocation policy for the first node, 



	As illustrated in above table, Claim 9 of instant application are rejected on over claim 1 of US Patent No. ‘455. All non-matching elements of the claim limitations are highlighted.
Claim 9 of the instant invention recites “one or more processors; memory in electronic communication with the one or more processors; and “the instructions being executable by the one or more processors to”, “identify a predicted life time”, which is not recited in claim 1 of the US Patent ‘455. However, US Patent recites “and machine readable instructions”, “when executed by the processor, configure the processor to:”, “receive a predicted lifetime”,  “receive an average lifetime of virtual machines running on each of the plurality of nodes”, “first node of the plurality of nodes”, “allocate the virtual machine to a second node of the plurality of nodes when a second policy of collocating virtual machines with dissimilar lifetimes on a node is adopted and when the predicted lifetime is not within the predetermined range of the average lifetime of virtual machines running on the second node”, which is missing from claim 9 of the instant invention. System recited in claim 9 of the instant invention is an obvious variant of claim 1 of the US patent ‘455 because claim 9 of the instant invention recites “one or more processors; memory in electronic communication with the one or more processors; 
This is an obviousness-type double patenting rejection.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-20 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim language is not clearly understood:
Claim 1 recites “identifying an average life time of virtual machine running on each of the plurality of nodes” and later claim 6 recites “identifying the average life time…..generating the average life time of ….running on each of the plurality of nodes…collected data”. It is unclear if the average life time is generated for each individual nodes (i.e. average life time for virtual machines running on one/each node of the plurality of nodes) or collectively for all the virtual machines running on all the nodes of the cloud computing system. 
Claim 1 recites “predicted lifetime” and “average life time”. It is unclear what is being meant by “lifetime” of virtual machine.

Claim 7 recites “an additional predicted lifetime for the additional virtual machine”. It is unclear if there is extra predicted lifetime other than additional predicted life time (i.e. if the life time for the additional virtual machine is predicted twice or just one time).
Claim 9 recites “similar” lifetime. “similar” is not definite. Similar deficiency exist in claim 15.
Claims 9 and 15 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-11, 13-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-20 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.
Step 1: Statutory category? - Yes
	Claims 1-20 : yes
Step 2A prong 1: Recites a judicial exception? - Yes
	“when the predicted lifetime is within a predetermined range of the average lifetime of virtual machines running on a first node of the plurality of nodes” and “when the predicted lifetime is not within the predetermined range of the average lifetime of virtual machines running on the first node of the plurality of nodes,” (claim 1 - abstract idea: observe/judge/evaluate - Mental Process).
Step 2A prong 2: Integrate judicial exception into practical application? - No
“A method”, “receiving a request to deploy a virtual machine on a node from a plurality of nodes running a plurality of virtual machines in a cloud computing system”; “identifying a predicted lifetime for the virtual machine”; “identifying an average lifetime of virtual machines running on each of the plurality of nodes”; “allocating the virtual machine to the first node”; “allocating the virtual machine to a different node from the plurality of nodes”.
Step 2B: Amount to significantly more than judicial exception? - No
Additional claim elements same as step 2A prong 2 (WURC)

First, claims 1-8 are directed to a method and passes the step 1 (Step 1 - Yes). Thus, the analysis moves to step 2A of the two-prong inquiry of Mayo/Alice two-part framework. 
Claim 1 is directed to “allocating the virtual machine based on determination if the predicted lifetime of the virtual machine is within a predetermined range of the average lifetime of virtual machines” at a high level of generality. The claim elements of “when the predicted lifetime is within a predetermined range of the average lifetime of virtual machines running on a first node of the plurality of nodes” and “when the predicted lifetime is not within the predetermined range of the average lifetime of virtual machines running on the first node of the plurality of nodes,” as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind and is an abstract idea of Mental Process. For example, claim elements “when the predicted lifetime is within a predetermined range of the average lifetime of virtual machines running on a first node of the plurality of nodes” involves comparing predicted life time with an average lifetime, which can be performed entirely in the human mind or using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Revised Step 2A PRONG ONE -Yes). 
The judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional claim elements of “A method (i.e. generic computing method)”, “receiving a request to deploy a virtual machine on a node from a plurality of nodes running a plurality of virtual machines (i.e. pre-solution activity - not an improvement) in a cloud computing system (i.e. computing environment tied to the solution- not an improvement)”; “identifying a predicted lifetime for the virtual machine (i.e. extra pre-solution activity and/or data gathering activity  - not an improvement)”; “identifying an average lifetime of virtual machines running on each of the plurality of nodes (i.e. extra pre-solution activity and/or data gathering activity  - not an improvement)”; “allocating the virtual machine to the first node” (post-solution activity - not an improvement); “allocating the virtual machine to a different node from the plurality of nodes (post-solution activity - not an improvement)”. These additional elements recite generic computing component or generic computing method, that when considered alone or in combination, either fall into insignificant pre/post solution activities or merely tieing the generic components/methods to a particular technological environment without particularly improving functioning of the computer or technical field/environment. For example, receiving a request to deploy a virtual machine on a node from a plurality of nodes running a plurality of virtual machines is an example of pre-solution activity and cloud computing is a particular technological environment as recognized by one of ordinary skills in the art. These additional elements don’t recite any specific technological improvement or tie the claim elements to specific improvement in technology as described in the specification. Additional claim elements are example of linking the abstract idea to a particular technological environment and resembles the idea of pre/post insignificant solution activity and can’t be considered to impose additional limitations on the abstract idea of the claim. Accordingly, the claim is directed to an abstract idea and is not integrated into a practical application (Revised Step 2A PRONG TWO - No) and therefore the analysis moves to step 2B of the Mayo/Alice two-part framework.
The claim doesn’t include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional claim elements of the claim 1 are an example of extra pre/post-solution activity and are merely linking the abstract idea to a particular technological environment and are not sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Independent claims 9 and 15 recites similar claim elements as claim 1 and are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception and additional claim elements neither integrate nor amounts to significantly more, based on similar analysis as above with respect to claim 1.

Dependent claims 2-4, 6-8, 10-11, 13-14,  16-17, and 19-20 recite claim elements that are either abstract idea or additional claim elements, that individually or in combination, are either generic computing methods/components or insignificant pre-post solution activity and neither integrate into practical application nor amount to significantly more, based on similar analysis as above with respect to claim 1.
 
Therefore, the claim(s) 1-4, 7-11, 13-17, and 19-20 are rejected under 35 U.S.C. 101 as being directed to judicial exception without integrating into practical application or significantly more.

Allowable Subject Matter

Claim 1, 9 and 15 would be allowable if rewritten or amended to overcome the rejection(s) set forth in this Office action.

Reason for Allowance


The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification Examiner finds the claimed invention is patentably distinct from the cited prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.

The cited prior art of record does not expressly teach or render obvious the limitations of “when the predicted lifetime is within a predetermined range of the average lifetime of virtual machines running on a first node of the plurality of nodes, allocating the virtual machine to the first node; and when the predicted lifetime is not within the predetermined range of the average lifetime of virtual machines running on the first node of the plurality of nodes, allocating the virtual machine to a different node from the plurality of nodes”, when taken in the context of the claims as a whole, as recited in claim independent claim 1 was not disclosed in the prior art of record.
The cited prior art of record does not expressly teach or render obvious the limitations of “identifying/receive a predicted lifetime for the virtual machine; determine that the predicted lifetime is within/outside a predetermined range of an average lifetime of virtual machines running on a first node from the plurality of nodes; identify an allocation policy for the first node including a preference that virtual machines on the first node have similar/dissimilar lifetimes; and based on determining that the predicted lifetime is within/outside the predetermined range of the average lifetime in accordance with the allocation policy for the first node, allocate the virtual machine to the first node”, when taken in the context of the claims as a whole, as recited in claim independent claims 9 and 15 was not disclosed in the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baset et al. (US Pub. No. 2013/0283266 A1) teaches remediating resource overload.
DeLuca et al. (US Pub. No. 2013/0042234 A1) teaches virtual machine management.
Ohnishi (US Pub. No. 2018/0052704 A1) teaches information processing apparatus for to obtain operational information of a virtual machine in respective cloud services.
Yang et al. (US Patent No. 9,262,188 B1) teaches virtual asset management in data center.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195